      Case 1:16-cv-09517-LAK-KHP Document 321
                                          320 Filed 09/15/20
                                                    09/14/20 Page 1 of 1

                    BROOK & ASSOCIATES, PLLC
                          NEW YORK | N E W J E R S E Y | WASHINGTON DC

BRIAN C. BROOK                                                           100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                      FLOOR 8
                                                                         NEW YORK, NY 10007
                                                                         TEL: (212) 256‐1957




                                                    September 14, 2020

By ECF                         9/15/2020

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street                                                 9/15/2020
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Request to Extend Time to File Motion for Reconsideration

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter. Tomorrow is the deadline
for Plaintiffs to file a motion for reconsideration of the summary judgment decision.
The Court has extended two of the Defendants’ time to file the motion indefinitely
pending the appointment of a representative for Lester Eber’s estate. When I saw
the order, I initially misunderstood it as extending the deadline for all parties, as
the Court had originally when it set the September 15 deadline. After realizing my
mistake earlier today, I asked counsel for the Eber Defendants to consent to an
extension until Friday, September 18, 2020, and he advised that he consented.

Accordingly, I write to respectfully request an extension of time for Plaintiffs to file
under Friday, September 18, 2020. This is the first extension requested for
Plaintiffs. I thank the Court for its consideration of this request.

                                                    Respectfully submitted,



                                                                             .
                                                    Brian C. Brook
cc:    All counsel of record




                                    WWW.BROOK‐LAW.COM
